Citation Nr: 1451397	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  11-06 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for an acquired psychiatric disorder (previously a chronic nervous condition and psychosis, to include schizophrenia, paranoid type) and, if so, whether service connection is warranted.  

2.  Entitlement to service connection for diabetes mellitus type II.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1978 to August 1978.    
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
On the February 2011 VA Form 9, the Veteran requested a Travel Board hearing; however, in January 2012, the Veteran withdrew the hearing request and asked to proceed with appellate review.  38 C.F.R. § 20.704(e)(2014).
In May 2014, the Board remanded the issues of whether new and material evidence had been received to reopen service connection for schizophrenia, paranoid type, entitlement to service connection for type II diabetes mellitus, and entitlement to service connection for bipolar disorder to obtain updated VA treatment records and records from the Social Security Administration (SSA) followed by readjudication of the claim.  The case now returns to the Board after satisfactory completion of the ordered development; therefore, there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 
22 Vet. App. 97 (2008).
 
As noted above, the issue of whether new and material evidence had been received to reopen service connection for schizophrenia, paranoid type, and the separate issue of service connection for bipolar disorder were previously remanded by the Board; however, after reviewing the record in its entirety, to include additional records obtained pursuant to the Board's prior remand order, the Board notes that the same Axis I psychiatric disability manifested by psychosis has been variously diagnosed over the years as paranoid schizophrenia, schizoaffective disorder, and bipolar disorder, with mental health professionals frequently changing the diagnosis during the course of evaluation and treatment from one diagnosis to another.  See, e.g., March 1984 psychiatric evaluation report (noting a change of diagnosis from schizophrenia, paranoid chronic with acute exacerbation to schizoaffective disorder); September 2004 psychiatric progress note (noting that the Veteran had a history of multiple episodes of a bipolar-like illness and the opinion that the Veteran had schizoaffective disorder, bipolar type); December 2005 psychiatric progress note (noting that the initial diagnosis of paranoid schizophrenia was based on the Veteran's emphasis on paranoia as a symptom but the presentation did not look like schizophrenia and, consequently, the diagnosis was changed to bipolar I disorder, recurrent, most recent episode, manic, severe, with psychotic features); November 2005 psychiatric progress note (noting that the admitting diagnosis was affective disorder that was later discontinued and changed to paranoid schizophrenia with reconsideration of possibly changing the diagnosis back to an affective illness); March 2010 VA mental health triage note (noting a differential diagnosis of schizoaffective disorder chronic versus bipolar disorder versus paranoid schizophrenia).  As the basis for the prior final denial was that there was no in-service injury, disease, or event such as symptoms to which a currently diagnosed psychiatric disorder could be related, another diagnosis for the same post-service symptoms is irrelevant to the claim to reopen as it does not pertain to the element of in-service injury or disease, does not have any tendency to show service incurrence including by showing symptoms since service, so can have no tendency to relate the same symptoms differently diagnosed to service. 

In Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that a properly diagnosed disease or injury cannot be considered the same factual basis as a distinctly diagnosed disease or injury, and claims based upon distinctly and properly diagnosed diseases or injuries cannot be considered the same claim; however, at the same time, a misdiagnosis cannot be the basis for a new claim, and a veteran is not entitled to a new claim based upon that same disease or injury merely because he has been misdiagnosed as having a different disease or injury.  The facts of this case are distinguishable from Boggs, in which the claimant was diagnosed with a particular ear condition for which he was denied service connection and attempted to reopen the claim with evidence of a differently diagnosed ear condition.  In this case, the medical evidence shows that some mental health professionals have opined that bipolar disorder may have been misdiagnosed as paranoid schizophrenia or schizoaffective disorder.  There is no separate and distinct Axis I psychiatric diagnosis of bipolar disorder.    

Also, in Velez v. Shinseki, 23 Vet. App. 199 (2009), the United States Court of Appeals for Veterans Claims (Court or CAVC) held that, in determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim based upon distinctly diagnosed diseases or injuries, or whether it is evidence tending to substantiate an element of a previously adjudicated matter.  The Velez Court specifically noted the appearance of a new diagnosis did not always amount to a new claim.  The facts in this case are similar to the facts in Velez, in that the Veteran's psychiatric disability has multiple manifestations involving overlapping symptomatology, the RO in September 1988 considered the Veteran's entire mental health picture before denying service connection for a chronic nervous condition and psychosis, and service connection for a chronic nervous condition and psychosis was denied in September 1998 on the basis that the evidence did not show that any psychiatric diagnosis (then shown to be paranoid schizophrenia or schizoaffective disorder) had its onset during or was related to service.  Furthermore, in Clemons v. Shinseki, 
23 Vet. App. 1 (2009), the Court noted that, for psychiatric conditions, multiple diagnoses may represent subjective differences of opinions of examiners, rather than multiple conditions, which are the facts presented in this Veteran's case.   

Because the Veteran seeks service connection for the same variously diagnosed Axis I psychiatric disability with multiple manifestations and overlapping symptomatology for which service connection was previously denied in the final September 1988 rating decision, the Board finds that the bipolar disorder diagnosis is not a new and separate psychiatric condition; therefore, service connection for bipolar disorder is not a new claim but is part of the petition to reopen service connection for the acquired psychiatric disability (previously adjudicated as a chronic nervous condition and psychosis).  In consideration thereof, the Board has combined the issue involving service connection for bipolar disorder with the issue involving service connection for paranoid schizophrenia and, for clarity, reframed the now combined issue as whether new and material evidence has been received to reopen service connection for an acquired psychiatric disability, as stated on the first page of this decision.  


FINDINGS OF FACT

1.  In the September 1988 rating decision, the RO denied service connection for a chronic nervous condition and psychosis on the bases that service treatment records were absent of complaints, diagnosis, or treatment for a chronic nervous condition, and, although post-service treatment records showed treatment for a psychiatric disability variously diagnosed as paranoid schizophrenia and schizoaffective disorder beginning in July 1979, presumptive service connection was not available because the Veteran had less than thirty days of active service.

2.  Evidence received since the September 1988 rating decision is either duplicative or cumulative of evidence previously considered or does not relate to a previously unestablished fact necessary to substantiate the claim.

3.  The Veteran had active service for less than ninety days.

4.  There was no relevant injury or endocrine system disease or symptoms of diabetes mellitus type II during service.  

5.  Diabetes mellitus type II was manifested many years after service and is not causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The September 1988 rating decision denying service connection for an acquired psychiatric disability became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has not been received to reopen service connection for an acquired psychiatric disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2014).


3.  The criteria for service connection for diabetes mellitus type II are not met. 
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and to establish entitlement to the underlying claim for the benefit sought by the claimant.  The claimant must also be notified of what constitutes both "new" and "material" evidence to reopen the previously denied claim.  The Court further held that, in the context of a claim to reopen, VA look at the bases for the denial in the prior decision and describe what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

Collectively, in the May 2010 and June 2010 notice letters sent prior to the initial denial of the claims, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO informed the Veteran how VA determines the disability rating and effective date once service connection is established.  The May 2010 and June 2010 notice letters satisfied Kent notice requirements.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted, including records from SSA.    

The Veteran has not been provided with a VA medical examination or medical opinion in this case.  Because new and material evidence has not been received sufficient to reopen service connection for an acquired psychiatric disability, a VA medical examination or medical opinion is not required under 38 C.F.R. § 3.156 (c)(4)(iii).  Regarding the issue of entitlement to service connection for diabetes mellitus type II, the weight of the evidence demonstrates no relevant injury or endocrine system disease or symptoms of diabetes mellitus during service or for many years after service, and no indication of a causal or etiological relationship between diabetes mellitus and service.  For these reasons, the Board finds that no VA medical examination or VA medical opinion is needed in this particular case.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual basis is of no probative value); see also Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006).

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.  

New and Material Evidence Legal Criteria

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id., at 118.  

Analysis of Reopening Service Connection for an Acquired Psychiatric Disability

In the September 1988 rating decision, the RO denied service connection for a chronic nervous condition and psychosis on the bases that service treatment records were absent of complaints, diagnosis, or treatment for a chronic nervous condition.  The RO also noted that, although post-service treatment records showed treatment for a psychiatric disability variously diagnosed as paranoid schizophrenia and schizoaffective disorder beginning in 1979, presumptive service connection was not available because the Veteran had less than thirty days of active service.  

In September 1988, the Veteran was notified of that rating decision and provided notice of procedural and appellate rights.  Because he did not appeal the September 1988 rating decision within one year of that notice, and no additional evidence was received within one year of that notice, the September 1988 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.  

After reviewing the evidence received since the September 1988 rating decision in the context of all the evidence, the Board finds that it does not qualify as new and material evidence, and, therefore, is not sufficient to reopen service connection for the acquired psychiatric disability.  At the time of the September 1988 rating decision, the collective evidence showed no complaints or symptoms, diagnosis, or treatment for an acquired psychiatric disability during the Veteran's period of active service.  At the June 1978 service enlistment examination, the Veteran was psychiatrically normal and denied having frequent trouble sleeping, depression or excessive worry, nervous trouble of any sort, periods of unconsciousness, or loss of memory or amnesia.  Toward the end of the following month, the Veteran signed a Statement of Change of Medical Status, and only identified pes planus as a medical change in his condition since the service enlistment examination.  The Veteran was found unfit for enlistment due to moderate, bilateral pes planus.  
Post-service treatment records showed diagnosis and treatment for a psychiatric disability, variously diagnosed as paranoid schizophrenia and schizoaffective disorder, beginning after service in 1979.  See, e.g., November 1979 psychiatric intake evaluation report.  The post-service treatment records reflect post-service onset of psychiatric symptoms, and do not include any history of in-service onset of psychiatric symptoms or of psychiatric symptoms that began during service or continued after service.  

The evidence that has been associated with the record since the September 1988 rating decision consists of additional records showing diagnosis and treatment for the same symptoms of psychiatric disability manifested by psychosis, which has been variously diagnosed as schizoaffective disorder, paranoid schizophrenia, and bipolar disorder, and additional written statements from the Veteran vaguely asserting that he is entitled to service connection for the acquired psychiatric disability.  The additional evidence is not new or material evidence because it is either duplicative or does not relate to a previously unestablished fact necessary to substantiate the claim, so does not raise a reasonable possibility of substantiating the claim.  The evidence added to the record since the September 1988 rating decision continues to show that the Veteran has a variously diagnosed Axis I psychiatric disability manifested by a psychosis for which he receives medical treatment; however, the evidence does not show, or have any tendency to show, that the disability had its onset during service or is otherwise causally or etiologically related to service.   

The Veteran's restated, vague assertion that the variously diagnosed acquired psychiatric disability is causally or etiologically related to service is not new or material evidence because he, as a lay person, is not competent to diagnose a psychiatric disability or provide a medical opinion on the etiology of a psychiatric disability in cases, such as this, when the onset of symptoms first occurred many months after service separation.  The diagnosis of a psychiatric disability requires medical expertise and falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 
492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The DSM-IV cautions that the "proper use of these criteria requires specialized clinical training that provides both a body of knowledge and clinical skills."  The "purpose of DSM-IV is to provide clear descriptions of diagnostic categories in order to enable clinicians and investigators to diagnose" various mental disorders.  The Veteran denied having any psychiatric symptoms at service enlistment and only identified pes planus as a medical change in condition since the June 1978 service enlistment examination at the time of service separation.  The earliest evidence of psychiatric diagnosis and treatment is in 1979 (i.e., after service separation).  Consequently, the Veteran's purported opinion attributing the current psychiatric diagnosis, in the context of no in-service injury or disease or psychiatric symptoms during service and the absence of symptoms since service, is of no probative value.

The Veteran's assertion that the psychiatric disability began during basic training is not new evidence.  The Veteran made the same assertion at the time of the September 1988 rating decision.  See, e.g., November 1979 psychiatric intake evaluation report.  Although not explicitly discussed by the RO, the Board may infer that the Veteran's assertion was not deemed credible in light of service treatment records showing no complaint, symptoms, diagnosis, or treatment for psychiatric disability during service, while at the same time affirmatively showing complaints and symptoms, diagnosis, and treatment for moderate, bilateral pes planus (i.e., the disability which served as the basis for finding the Veteran unfit for service enlistment), and in the context of the absence of psychiatric symptoms and diagnosis for many months after service.  For these reasons, the Board finds that the additional evidence received since the September 1988 rating decision is not new and material evidence; therefore, service connection for an acquired psychiatric disability cannot be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection Legal Criteria
  
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran is currently diagnosed with diabetes mellitus type II, which is a "chronic disease" under 38 C.F.R. § 3.309(a); however, because the Veteran served less than thirty days of active service, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service Connection Analysis for Diabetes Mellitus Type II

The Veteran contends that service connection is warranted for diabetes mellitus type II.  Neither he nor the representative has set forth a specific argument as to why he believes that he is entitled to the benefit or what the relationship to service might be.  

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding of a relevant injury or endocrine system disease during service, symptoms of diabetes mellitus type II during service, or diabetes type II that is otherwise related by competent evidence to active service.  The service treatment records are absent of any complaints, symptoms, findings, or treatment for diabetes mellitus type II, and the post-service medical evidence shows that symptoms of diabetes mellitus began around 2001, approximately 23 years 

after service separation.  See March 2001 private treatment records (showing mildly elevated blood sugar and the Veteran's report of "recent" elevation of glucose).  The absence of in-service injury or endocrine system disease or symptoms of diabetes mellitus during service, and the 23 year gap between active service and symptoms of diabetes mellitus, are factors that weigh against service incurrence.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  

There is also no competent evidence linking the Veteran's diabetes mellitus type II to service.  There is nothing in service to which diabetes mellitus type II could be related by competent opinion evidence.   

Diabetes mellitus type II is not a simple medical condition capable of lay diagnosis, and involves complex body systems, particularly the endocrine system, that are unseen by the lay person.  Accordingly, the Veteran, as a lay person, does not have the medical expertise to render a competent medical opinion regarding the probability of a nexus relationship between diabetes mellitus and service.  While the Veteran is competent to report elevated blood sugar, he is not competent to diagnose diabetes mellitus type II or render an opinion regarding its etiology.  Such opinions as to causation involve making findings based on medical knowledge and clinical testing results, and the endocrine system is complex and involves unseen systems processes and disease processes that are not observable by the five senses of a lay person.  Furthermore, the weight of the lay and medical evidence shows that diabetes mellitus type II symptoms began approximately 23 years after service separation.  This evidence outweighs any lay opinion that symptoms of diabetes mellitus type II that began many years after service is related to service.  In 

consideration of the foregoing, the Board finds that the preponderance of the evidence weighs against the appeal; therefore, service connection for diabetes mellitus type II must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence not having been received, the appeal to reopen service connection for an acquired psychiatric disability, previously a chronic nervous condition and psychosis, to include schizophrenia, paranoid type, is denied.

Service connection for diabetes mellitus type II is denied.  




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


